DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 28-34 and claims 35-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-31-22.

Claim Comments

Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The same applies to the following pairs of claims: claims 9 and 21; claims 10 and 22 (note only a slight difference in wording); claims 11 and 23; claims 12 and 24; claims 13 and 25; claims 14 and 26; and claims 15 and 27. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed
as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute
for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient
structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or the word “step” or use a generic placeholder – but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: pressing device in claims 1, 8, 10, 16, 20, and 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it is not clear if the heat and pressure recited in line 12 are the same as that of line 8 or a different heat and pressure. The following amendments are suggested: line 12, insert “the” after “after”; line 12, insert “of the” before “heat”; and line 12, insert “the” before “pressure”.
Claim 5 is indefinite when reciting “preferably silicone rubber” (L2) in that it is not clear if this more-narrow limitation, relating to the type of elastic sheet, is actually required by the claim. See MPEP 2173.05(D).
Claim 7 is indefinite in that it is not clear if the heat and pressure recited in line 2 are the same as that of line 8 in claim 1 or a different heat and pressure. The following amendments are suggested: line 2, insert “the” after “during”; line 2, insert “of the” before “heat” and; line 2, insert “the” before “pressure”.
Claim 9 is indefinite in that it is not clear if the heat and pressure recited in lines 2-3 are the same as that of line 8 in claim 1 or a different heat and pressure. The following amendments are suggested:  line 2, insert “the” after “after”; line 3, insert “of the” before “heat”; and line 3, insert “the” before “pressure”. 
Claim 9 is indefinite in that it is not clear if the heat and pressure recited in line 4 are the same as that of line 8 in claim 1 or a different heat and pressure. The following amendments are suggested: line 4, insert “the” before “applying”; line 4, insert “of the” before “heat”; and line 4, insert “the” before “pressure”.
Claim 12 recites the limitation "the temperature" in line 2. There is insufficient antecedent basis for this limitation in the claim.
The term wood “based” board in claim 14 is a relative term which renders the claim indefinite. The term “based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does this refer to the board being made from wood at a particular percentage? Clarification is respectively requested.
Claim 16 is indefinite in that it is not clear if the heat and pressure recited in line 12 are the same as that of line 8 or a different heat and pressure. The following amendments are suggested: line 12, insert “the” after “after”; line 12, insert “of the” before “heat”; and line 12, insert “the” before “pressure”.
Claim 19 is indefinite in that it is not clear if the heat and pressure recited in line 2 are the same as that of line 8 in claim 16 or a different heat and pressure. The following amendments are suggested: line 2, insert “the” after “applying”; line 2, insert “of the” before “heat”; and line 2, insert “the” before “pressure”.
 Claim 19 recites the limitation "the formable sheet" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is indefinite in that it is not clear if the heat and pressure recited in lines 2-3 are the same as that of line 8 in claim 16 or a different heat and pressure. The following amendments are suggested: line 2, insert “the” after “after”; line 3, insert “of the” before “heat”; line 3, insert “the” before “pressure”. 
Claim 21 is indefinite in that it is not clear if the heat and pressure recited in line 4 are the same as that of line 8 in claim 16 or a different heat and pressure. The following amendments are suggested: line 4, insert “the” before “applying”; line 4, insert “of the” before “of heat”; and, line 4, insert “the” before “pressure”.
Claim 22 recites the limitation "the formable sheet" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the temperature" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
The term wood “based” board in claim 24 is a relative term which renders the claim indefinite. The term “based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Does this refer to the board being made from wood at a particular percentage? Clarification is respectively requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 13, 16-17, 19-21, and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sano (JP 2-198801) (Japanese patent with English machine translation provided).
	Claims 1 and 16, Sano teaches a method for producing a building element (i.e. veneer decorative material), comprising:
● providing a substrate (base material 2) in the form of a board; 
●applying a thermosetting binder (vinyl acetate adhesive) on the substrate or on a
wood veneer layer (cedar veneer layer 1);
●arranging the wood veneer layer on the substrate with the thermosetting binder
intermediate the substrate and the wood veneer layer; 
●arranging an elastic sheet (claim 16: “formable” sheet) (soft sheet 5)
comprising a polymeric material (silicone rubber sheet which is elastic, formable [claim 16], and thermoplastic [claim 16]) between the wood veneer layer and a press surface of a pressing device (pressing apparatus – Fig1) -- see Figure 1 of Sano shown below with annotations added by the examiner:

    PNG
    media_image1.png
    274
    690
    media_image1.png
    Greyscale

●applying heat and pressure by the pressing device on the elastic/formable  sheet, the
wood veneer layer, the thermosetting binder, and the substrate thereby forming
the building element comprising the substrate and the wood veneer layer attached to the substrate by the thermosetting binder; 
●after the applying of the heat and the pressure, removing the elastic/formable sheet 
from the wood veneer layer such that the wood veneer layer may be displayed. 
See Japanese patent document submitted by applicant at pages 4-5, the English machine translation at paragraphs 1 and 3, and Figure 1. The veneer decorative material is considered a building element (“element” claims 1 and 16 = veneer decorative “material” of Sano) in that the veneer decorative material is displayed (“built” up – claims 1 and 16) in some manner so as to be viewable to one looking at the veneer decorative material.
	Claims 2, 7, 17, and 19, Sano teaches that the wood veneer layer is embossed by means of the elastic sheet (formable sheet in claim 17) (“the soft sheet containing soft layer is softened It can be pressed in a state where the sheet is pressed and contacted with the set pressure even in the concave portion of the protruding plate” – Sano patent pg7 – “protruding plate” of Sano = the wood veneer layer in Sano [Sano patent pg6]; English machine translation). Also, at page 5 of Sano patent, Sano indicates that the soft sheet 5 is brought into contact with inner surfaces of recessed portions of the veneer layer 1 under pressure and heat.
Claims 3 and 4, Sano teaches that the elastic sheet is silicone rubber sheet (Sano patent pg7; English machine translation) The instant specification indicates that the elastic sheet is also silicone rubber. It is submitted that since the elastic sheet of Sano is of the same material as the material of the elastic sheet in applicant’s instant disclosure, the elastic sheet of Sano is considered to necessarily have the same shore value as that of the instant claims: of less than 60 D as measured according to ISO 868: 2003 and/or 30 A to 60 D as measured according to ISO 868: 2003.
Claim 5, Sano teaches the elastic sheet is an elastomeric material of silicone rubber (Sano patent pg7; English machine translation).
Claims 8 and 20, Sano’s press surface is considered to be non-structured in that it has a flat surface where the instant specification does not define specifically define “non-structured” and the instant drawings show that the press surface 21 of the pressing device 20 is a flat surface. Thus, Sano is considered to meet this limitation of the claims.
Claims 9 and 21, the claims recite that a depth of an embossed portion of the wood veneer layer after the applying of the heat and the pressure exceeds a depth of the embossed portion of the wood veneer layer prior the applying of the heat and the pressure. It is submitted that this limitation is met in that upon the application of the heat and the pressure in Sano, the wood veneer layer will be pressed to at least some degree – at least in infinitesimal amounts – which is all the claims require.
Claims 13 and 25, Sano teaches a pressing time of 20 seconds (Sano patent pg7; English machine translation) which falls within the claimed range of 20-60 seconds – thus meeting the limitation of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 15, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2-198801) (Japanese patent with English machine translation provided).
Claims 6 and 18, Sano does not teach that the elastic/formable sheet has a thickness of less than 2mm. 
However, the elastic/formable sheet is an open cell foam having air therein (Sano patent pgs6-7; English machine translation) wherein during the application of the pressure, the thickness of the elastic sheet will vary – with each thickness value providing the necessary pressure for embossing the wood veneer layer – thus indicating that the thickness of the elastic/formable sheet is a result effective variable. 
Accordingly, it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the thickness of the elastic/formable sheet of Sano to be less than 2mm to achieve a desired result of an optimal embossment. 
Also, in support thereof, the claimed thickness of the elastic/formable sheet cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sano teaches the general conditions of the claim in the prior art as discussed above. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 15 and 27, Sano does not indicate what material makes up the substrate (claimed as a veneer).
However, wood veneer layers are conventional and well-known in the art as being an appropriate material for support of a decorative wood veneer layer; and, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Sano that the material making up the substrate is a veneer material in that such is a well-known and conventional material used to support a decorative veneer layer and it is obvious to replace one material (i.e. that of Sano, not specifically recited) with another art recognized alternative material (i.e. veneer) where successful results may be expected.

Claim(s) 10-12, 14, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (JP 2-198801) (Japanese patent with English machine translation provided) as applied to claims 1-5, 7-9, 13, 16-17, 19-21, and 25 above and further in view of Masao (JP 10-34611) (Japanese patent with English machine translation provided).
Claims 10 and 22, Sano does not specifically recite that the pressure applied by the pressing device is uniformly applied to the wood veneer layer by means of the elastic/formable sheet.
However, analogous art to Masao teaches a method of bonding a wooden board to a decorative wooden veneer layer using a thermosetting binder (i.e.polymethylene polyphenyl polyisocyanate) therebetween (Japanese patent; English machine translation  ¶s 1, 7, 11, 15, 19). Figure 7 demonstrates the use of an elastic cushion member 5 on a back surface of the wooden board where heat and pressure are applied above the wooden veneer layer using a pressing member (Japanese patent; English machine translation ¶25). The elastic cushion member 5 provides that the pressing member evenly (i.e. uniformly) contacts the entire surface of the wood veneer layer (Japanese patent; English machine translation  ¶s 1, 7, 11, 15, 19, 25).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Sano that the elastic/formable material is made of the same material at the elastic cushion member of Masao for the benefit of providing that the pressing device applies pressure uniformly for an improved attachment.
Claims 11 and 23, Sano does not teach that the pressure applied is 20-80 bars. However, in Masao the value of the uniformly applied pressure can vary for a desired attachment (Japanese patent; English machine translation – ¶27) – thus indicating that the pressure applied is a result effective variable. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the pressure applied to achieve a desired result of an optimal attachment of the substrate to the wood veneer layer. 
Also, in support thereof, the claimed pressure applied cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sano modified teaches the general conditions of the claim in the prior art as discussed above. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 12 and 24, Sano teaches that the temperature applied is 100-105oC (Sano patent pg6; English machine translation) and Masao teaches that the temperature applied is about 80 to 140oC (Japanese patent; English machine translation ¶27) (note: this temperature range falls within the claimed range of 120 to 240oC). Both Sano and Masao teach that the temperature applied can vary for a desired attachment – thus indicating that the temperature applied is a result effective variable.
Accordingly, it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the temperature applied to achieve a desired result of an optimal attachment of the substrate to the wood veneer layer. 
Also, in support thereof, the claimed pressure applied cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Sano modified teaches the general conditions of the claim in the prior art as discussed above. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claims 14 and 26, Sano does not indicate what material makes up the substrate (claimed as a wood based board).
However, Masao teaches using a wood based board as a support for the decorative veneer layer on the surface (Japanese patent; English machine translation – ¶s 1, 7, 11, 15, 19, 25) where Masao is considered to meet the limitation of being wood “based” given that the substrate (wood) is initially all wood.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Sano that the material making up the substrate is a wood based material in that Masao teaches that this is a well-known and conventional material used to support a decorative veneer layer where it is obvious to replace one material (i.e. that of Sano, not specifically recited) with another art recognized alternative material (i.e. that of Masao – wood based material) where successful results may be expected.

Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: JP 3113968 teaches treating veneer. JP 5574578 teaches embossing a veneer surface. Jones teaches laminating veneer to a surface followed by embossing. Wittkowsky teaches embossing veneer layers. Turner teaches making wood veneer panels. Meyer teaches laying pieces on a surface using a laying head have an elastic heating surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit